Exhibit 10.30

 

Page 1 of 3

 

CACI STOCK GRANT AGREEMENT

 

This STOCK GRANT AGREEMENT (the Agreement), by and between CACI International
Inc, a corporation organized under the laws of the State of Delaware (“CACI” or
“Company”) and [NAME] (“Director”).

 

WHEREAS, the purpose of the Director Stock Purchase Plan (the “Plan”) is to
provide members of the CACI International Inc Board of Directors (the Board)
with an opportunity to acquire an equity interest in CACI; and

 

WHEREAS, stock awarded under the Plan is intended to advance the interests of
CACI and its subsidiary and affiliated companies by: (i) aligning the interests
of members of the Board with those of CACI’s stockholders; (ii) providing a
means through which CACI may continue to attract well-qualified persons to its
Board; and (iii) providing a means through which CACI may effectively compete
with other organizations in obtaining and retaining the services of
distinguished members for its Board; and

 

WHEREAS, Director completed a Subscription Agreement, under which Director
elected to receive shares of common stock of CACI (“Stock”) for some or all of
Director’s annual retainer fees; and

 

WHEREAS, in furtherance of the purpose of the Plan, and pursuant to Director’s
election in accordance with the terms of the Plan, CACI wishes to grant Stock to
Director.

 

NOW, THEREFORE, CACI and Director hereby agree as follows:

 

I. Stock Award

 

Pursuant to and subject to the terms of the Plan, CACI hereby grants Stock to
Director as follows:

 

Date of Grant

   Shares of
Stock Granted   Share Price on
Date of Grant

[DATE]

   [NUMBER]   [PRICE]

 

II. Effective Date

 

The effective date of the grant is [DATE].

 

III. Vesting

 

The Stock granted pursuant to this Agreement is fully vested.

 

IV. Rule 16b-3 Securities Law Compliance

 

To the extent applicable, as determined by the Committee, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the U. S. Securities and Exchange Act of 1934 (the “Act”). Any ambiguities or
inconsistencies in the construction of a stock award or the Plan shall be
interpreted to give effect to such intention. However, to the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void to the extent permitted by law and deemed advisable by the
Committee in its discretion. To the extent that Director would be subject to
liability under section 16(b) of the Act if Director sold the Stock on the date
the Stock is issued to Director, and Director makes an election in a timely
manner under Section 83(b) of the Internal Revenue Code to immediately recognize
income for tax purposes, Director shall notify the Committee within thirty
(30) days of making such election. Director acknowledges that if Director elects
to make a Section 83(b) election, Director shall be responsible for satisfying
applicable IRS filing requirements with respect to such election.



--------------------------------------------------------------------------------

Page 2 of 3

 

 

V. Conformity with Plan

 

This Agreement is intended to conform in all respects with, and is subject to
all applicable provisions of, the Plan, which is incorporated herein by
reference. Unless stated otherwise herein, capitalized terms in this Agreement
shall have the same meaning as defined in the Plan. Inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. In the event of any ambiguity in the Agreement or any matters as to which
the Agreement is silent, the Plan shall govern including, without limitation,
the provisions thereof pursuant to which the Committee has the power, among
others, to (i) interpret the Plan and Awards related thereto, (ii) prescribe,
amend and rescind rules and regulations relating to the Plan, and (iii) make all
other determinations deemed necessary or advisable for the administration of the
Plan. Director acknowledges by signing this Agreement that Director has received
and reviewed a copy of the Plan.

 

VI. Compliance With Section 409A

 

The terms of this Agreement are intended to be exempt from the provisions of
Section 409A of the Internal Revenue Code and if any provision is subject to
more than one interpretation or construction, such ambiguity shall be resolved
in favor of the interpretation or construction which is consistent with the
Agreement being exempt from the provisions of Section 409A. The Company makes no
representations as to the tax consequences of the award of stock to Director
(including, without limitation, under Section 409A of the Internal Revenue Code,
if applicable). Director understands and agrees that Director is solely
responsible for any and all income or other taxes imposed on Director with
respect to the award.

 

VII. Continuing Effect

 

Director’s election to receive stock for some or all of Director’s annual
retainer fees is irrevocable and will remain in effect for all future calendar
years unless Director files a new Subscription Agreement, which is received by
the Company prior to the first day of the calendar year for which it is to be
effective.

 

VIII. Amendment

 

This Agreement embodies the entire Agreement between CACI and Director regarding
the subject matter of the Agreement and supersedes any and all previous
agreements and/or understandings between CACI and Director concerning such
subject matter. This Agreement may be amended only in a written instrument
signed by both parties.

 

IX. Headings

 

Article headings are strictly for the purpose of convenience and general
reference only and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

X. Applicable Law

 

The substantive laws of the State of Delaware, United States of America, shall
govern the validity, interpretation, and enforcement of this Agreement without
regard to its principles regarding conflicts of laws.

 

XI. Severability

 

In the event that any provision of the Plan or this Agreement shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Plan or
Agreement, and the Plan or Agreement shall be construed and enforced as if the
illegal, invalid, or unenforceable provision was not included herein.



--------------------------------------------------------------------------------

Page 3 of 3

 

 

XII. Notices

 

Any notice required or permitted to be given under this Agreement must be given
by registered or certified mail, addressed as follows, unless notice of a change
of address has subsequently been given in writing.

 

To CACI:   To Director (for Director’s Completion): CACI International Inc  
Attn: Equity Plan Manager   [NAME] 2nd Floor   [ADDRESS] 1100 N. Glebe Road  
Arlington, VA 22201  

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date(s) written below.

 

CACI:     DIRECTOR: By:             [NAME]     [NAME]   [TITLE]     Date:      
  Date:           SSN:    